DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
This application contains claims directed to the following patentably distinct species: 
Species A: one shoulder portion and the other shoulder portion each include a spur-like protrusion as illustrated in FIG. 3 and FIG. 4, reference character 309. 
Species B: one shoulder portion and the other shoulder portion each includes a step-like transition as illustrated in FIG. 5 and FIG. 6, reference character 405. 
Species C: one shoulder portion includes a spur-like protrusion as illustrated in FIG. 3 and FIG. 4, reference character 309 and the other shoulder portion includes a step-like transition as illustrated in FIG. 5 and FIG. 6, reference character 405.

and

Species 1: a lug groove having an open end as illustrated in FIG. 3 and FIG. 4, reference character 24. 
Species 2: a lug groove having a blind end, as illustrated in FIG. 5 and FIG. 6, reference character 24.

The species are independent or distinct because Species A, B, and C are mutually exclusive and are not obvious variants of each other and Species 1 and 2 are mutually exclusive and are not obvious variants of each other.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution Currently, claim 1 is generic.  Applicant is required to elect one of species A, B, and C and one of species 1 and 2.  (For example: Applicant may elect species A and species 1.)
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
	Species A, B, and C each have classification search and text search requirements that are different from each other and Species 1 and 2 each have classification search and text search requirements that are different from each other. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA LY whose telephone number is (571)270-7060.  The examiner can normally be reached on Monday-Friday, 8:00-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENDRA LY/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        03/06/2021